Citation Nr: 9932596	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for pleurisy with interstitial lung disease, for the period 
from November 12, 1992 to March 13, 1997.

2.  Entitlement to rating in excess of 30 percent for 
pleurisy with interstitial lung disease, from March 14, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
March 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Denver Regional Office (RO).  By January 1993 rating 
decision, the RO denied service connection for pleurisy and 
the veteran duly perfected an appeal with the RO's 
determination.  Before the matter was certified to the Board, 
however, by November 1995 rating decision, the RO granted 
service connection for pleurisy and assigned an initial zero 
percent rating thereto, effective November 12, 1992.  

The Board finds that the grant of service connection for 
pleurisy constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, the veteran 
thereafter perfected an appeal with the "downstream" 
element of the initial noncompensable rating assigned by the 
RO.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Before the matter was certified to the Board, by June 1996 
rating decision, the RO increased the rating for the 
veteran's pleurisy to 10 percent, effective November 12, 
1992.  Thereafter, by November 1997 rating decision, the RO 
increased the rating for the veteran's pleurisy to 30 
percent, effective March 14, 1997.  While increased ratings 
have been granted, the current appeal remains vital as the 
maximum schedular rating assignable has not been assigned.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, given the 
procedural history of this case as set forth above, proper 
adjudication of the veteran's claim requires a disability 
evaluation during two discrete time periods.  Thus, the 
issues currently in appellate status are as set forth on the 
cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the effective date of initial award of service 
connection (November 12, 1992) to March 13, 1997, the 
veteran's pleurisy was not shown to be manifested by 
purulence, marked dyspnea or cardiac embarrassment, extensive 
pleural adhesions, chest deformity, considerable pulmonary 
fibrosis, or post-bronchodilator findings on pulmonary 
function tests of FEV-1 (forced expiratory volume in one 
second) or FEV-1/FVC (Forced Vital Capacity) of 70 percent or 
less, or FVC of 74 or less, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 65 percent or less.

3.  On March 14, 1997, pulmonary function tests showed post-
bronchodilator findings of FVC of 68 and FEV-1 of 64; 
however, from that time, the veteran's pleurisy has not been 
shown to be manifest by purulence, marked dyspnea or cardiac 
embarrassment, extensive pleural adhesions, chest deformity, 
considerable pulmonary fibrosis, or post-bronchodilator 
findings on pulmonary function tests of FVC of 64 percent or 
less, FEV-1, FVC/FEV-1, or DLCO (SB) of 55 percent or less, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for pleurisy with interstitial lung disease from 
November 12, 1992 to March 13, 1997, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6810, 6811 (1996) (in effect prior to Oct. 
7, 1996), and 38 C.F.R. § 4.97, Diagnostic Codes 6825, 6845 
(1999).

2.  The criteria for an initial evaluation in excess of 30 
percent for pleurisy with interstitial lung disease from 
March 14, 1997, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6810, 
6811 (1996) (in effect prior to Oct. 7, 1996), and 38 C.F.R. 
§ 4.97, Diagnostic Codes 6825, 6845 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After careful consideration of the evidence compiled by and 
on behalf of the veteran, the Board finds that his claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
This finding is based on his evidentiary assertions regarding 
the severity of his disability.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (holding that an allegation of 
increased disability is generally sufficient to well grounded 
a claim seeking increased rating).

Because he has submitted a well-grounded claim, VA has a duty 
to assist him in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Consistent with such duty, 
the veteran was afforded VA medical examinations in April 
1996, March 1997, and June 1998.  The reports of these 
examinations are thorough and provide sufficient information 
to rate the veteran's disability in accordance with the 
applicable rating criteria.  Cf. Massey v. Brown, 7 Vet. App. 
204 (1994).  In the absence of any indication of available 
outstanding evidence, the Board finds that no further 
development is required to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I. Factual Background

Although the veteran's service medical records appear largely 
unavailable, his February 1947 military separation medical 
examination contains a notation of a history of pleurisy in 
January 1946.  However, at the time of his service 
separation, the clinical evaluation of his lungs was normal 
and chest X-ray was negative for abnormality.  

In July 1980, the RO denied service connection for pleurisy 
on the basis that there was no then-current medical evidence 
of identifiable residuals of pleurisy.

The veteran reopened his claim of service connection for 
pleurisy on November 12, 1992.  In support of his claim, 
private medical records for the period of April 1963 to 
October 1992 were obtained by the RO.  These records showed 
stable X-ray evidence of marked volume loss in the left upper 
lobe with a large pleural cap and pleural thickening, 
suggestive of a prior infectious process.  Purified protein 
derivative (PPD) tuberculin tests were negative.  In 
September 1992, the veteran was shown to have complained of 
pleurisy on occasion, but the examiner noted that the 
veteran's chest complaints were "really very minimal if at 
all."  

In a September 1992 letter, the veteran's private physician 
indicated that the veteran had reported that he had 
contracted pleurisy in service and had had many pleurisy 
attacks since that time, sometimes as many as three to four 
times yearly.  He stated that the veteran had self-treated 
himself for these attacks since service by relaxing, taking 
aspirin, and wearing an elastic chest bandage until his pain 
disappeared.  

By November 1995 rating decision, the RO granted service 
connection for pleurisy and assigned a noncompensable rating, 
effective November 12, 1992, the date of receipt of the claim 
to reopen.  The veteran appealed the RO determination, 
claiming that his service-connected pleurisy was more 
disabling than zero percent.

In support of his claim, the veteran was afforded a VA 
medical examination in April 1996 at which he reported that 
during service, he collapsed with a fever and was 
hospitalized for approximately one week.  Since then, he 
reported episodes of pleurisy about three times yearly, which 
consisted of pain with deep breathing.  He stated that the 
last episode of pleurisy was approximately eight months 
earlier, and he treated his episodes with aspirin and an ace 
bandage.  He denied shortness of breath unless he was having 
an attack.  On examination, the lungs showed somewhat distant 
sounds, but no rhonchi, rales, or wheezes.  Pulmonary 
function test performed prior to bronchiodilation showed FVC 
of 73 percent; and FEV-1 of 69 percent.  No post-
bronchiodilation values were recorded.  The interpretation 
was mild restrictive process.  The diagnosis was pleurisy, 
history of recurrent sharp chest pain on deep breathing, not 
treated with antibiotics, with mild limitations as described.  

By June 1996 rating decision, the RO increased the rating for 
the veteran's pleurisy to 10 percent, effective November 12, 
1992, pursuant to Diagnostic Code 6810.

The veteran again indicated his disagreement with the 10 
percent rating for pleurisy, and in March 1997, he again had 
a VA medical examination.  He reported that his last pleurisy 
attack had been in December 1996, lastig from 24 to 36 hours.  
He stated that in between attacks he did not have symptoms of 
a cough, shortness of breath or wheezing, although walking up 
a hill sometimes caused mild shortness of breath.  On 
examination, the symptoms were described as "very, very 
mild."  X-ray examination revealed a left upper lobe 
contraction and linear density with left hilar retraction and 
a left lower pleural calcification with a plaque along the 
left diaphragm.  Physical examination showed some distant 
breath sounds in the lungs, but no rhonchi, rales, wheezes, 
or dullness in the bases.  Pulmonary function test performed 
after bronchiodilation showed FVC of 68 percent and FEV-1 of 
64 percent.  The diagnosis was pulmonary disease with 
pleurisy, dating to 1947, with interstitial fibrotic 
pulmonary disease of uncertain onset, but at least since 
1972.

By November 1997 rating decision, the RO increased the rating 
for the veteran's pleurisy with interstitial lung disease to 
30 percent, effective March 14, 1997, the date of the VA 
medical examination showing that the disability had increased 
in severity.  The veteran's disability was rated pursuant to 
the provisions of Diagnostic Code 6825, pertaining to diffuse 
interstitial fibrosis.

On most recent VA medical examination in June 1998, the 
veteran reported that since his separation from service, he 
had had symptoms approximately every six months consisting of 
a sharp pain in deep inhalation.  He stated that the episodes 
lasted about three days and he treated them with aspirin and 
an elastic chest bandage.  He denied a regular cough or 
history of reactive airway disease.  He also denied 
orthopnea, hemoptysis, paroxysmal, nocturnal dyspnea, dyspnea 
on exertion or supplemental oxygen.  He reported that he may 
get shortness of breath when walking up inclines, but his 
symptoms were nonseasonal.  A pulmonary function test after 
bronchiodilation showed FVC of 70 percent; FEV-1 of 70 
percent; and DLCO was normal.  The diagnosis was pleurisy 
with interstitial lung disease with residuals of dyspnea on 
exertion with inclines, discomfort as described, examination 
evidence of bronchial breath sounds over the left 
suprascapular region, radiographic evidence of continued left 
apical pleural thickening and pulmonary function test 
evidence of reactive airway disease.  

II. Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

In this case, the RO initially evaluated the veteran's 
service-connected lung disability, pleurisy, under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6810.

Under 38 C.F.R. § 4.97, Diagnostic Code 6810 (1996) (in 
effect prior to October 7, 1996), chronic serofibrinous 
pleurisy following lobar pneumonia and other acute diseases 
of the lungs or pleural cavity, without emphysema, was 
considered a nondisabling condition, except with 
diaphragmatic pleurisy, pain in the chest, obliteration of 
costophrenic angles, or tenting of the diaphragm, in which 
case a maximum 10 percent evaluation was warranted.

In addition, under 38 C.F.R. § 4.97, Diagnostic Code 6811 
(1996) (in effect prior to October 7, 1996), a 10 percent 
evaluation was warranted for moderate purulent pleurisy 
(empyema) with some embarrassment of respiratory function.  A 
30 percent evaluation requires moderately severe purulent 
pleurisy with residual marked dyspnea or cardiac 
embarrassment on moderate exertion.  Severe purulent 
pleurisy, with extensive pleural or pleuropericardial 
adhesion, marked restriction of respiratory excursions and 
chest deformity which is intractable to treatment warrants a 
60 percent evaluation.

Since the veteran filed his claim, the regulations pertaining 
to evaluation of the respiratory system were amended, 
effective October 7, 1996.  The Court has held that where the 
law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  A review of the claims 
folder indicates that the RO has considered the veteran's 
entitlement to an increased rating under both the old and new 
criteria.  Therefore, the Board will apply the most favorable 
of the applicable criteria in evaluating the veteran's claim.

Because the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue). 

Under the revised criteria, Diagnostic Codes 6810 and 6811 
were eliminated.  Pleurisy may now be evaluated by analogy as 
chronic pleural effusion or fibrosis under a general rating 
formula for restrictive lung disease.  38 C.F.R. § 4.97, Code 
6845 (1999).  That general formula provides that when a 
veteran's FEV-1 is 71 to 80 percent of the predicted value, 
or; the FEV-1/FVC ratio is 71 to 80 percent of the predicted 
value, or; the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 
percent of the predicted value, then a 10 percent disability 
rating is warranted.  When FEV-1 is 56 to 70 percent of the 
predicted value, or; the FEV-1/FVC ratio is 56-70 percent of 
the predicted value, or; the DLCO (SB) is 56 to 65 percent of 
the predicted value, then a 30 percent disability rating is 
warranted.  38 C.F.R. § 4.97, Code 6845 (1999).

In addition, given the diagnosis of the veteran's disability, 
Diagnostic Code 6825 is potentially applicable in this case.  
Under those criteria, diffuse interstitial fibrosis is 
evaluated under a general rating formula for interstitial 
lung disease.  That general formula provides a 30 percent 
rating when FVC is 65 to 74 percent predicted, or DLCO (SB) 
is 56 to 65 percent predicted.  Interstitial lung disease is 
rated as 60 percent disabling when FVC is 50 to 64 percent 
predicted, or DLCO (SB) is 40 to 55 percent predicted, or 
maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or there is 
cor pulmonale or pulmonary hypertension, or outpatient oxygen 
therapy is required. 

The Board observes that the pulmonary function results to be 
applied for rating purposes are those obtained post therapy, 
or after bronchiodilation, according to the material that 
appeared with the publication of the revised criteria.  61 
Fed. Reg. 46,723-724 (Sept. 5, 1996).

III.  Analysis

Applying the above criteria to the facts in this case, it is 
clear that the veteran's symptomatology does not warrant an 
initial disability evaluation in excess of 10 percent for the 
period from November 12, 1992 to March 13, 1997 or an 
evaluation in excess of 30 percent from March 14, 1997 under 
either the old or amended rating criteria.  

Initially, it is noted that at no time since the initial 
award of service connection does the medical evidence show 
symptoms such as purulent pleurisy, marked dyspnea or cardiac 
embarrassment, extensive pleural adhesions, or chest 
deformity.  Thus, an rating in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.97, Code 6811 (1996).  Also, an 
evaluation in excess of 10 percent is not warranted under 
Code 6810, as that provides a maximum 10 percent rating.  
Thus, the old criteria do not provide a basis for an 
increased rating during either period at issue in this case.

Turning to the new criteria, the Board finds that an initial 
rating in excess of 10 percent is not warranted for the 
period from November 12, 1992 to March 13, 1997.  The 
pertinent evidence of record (including the results of the 
veteran's April 1996 pulmonary function test) do not entitle 
him to an evaluation in excess of 10 percent under those new 
criteria during that period.  

Therafter, the Board observes that on March 14, 1997, 
pulmonary function tests showed post-bronchodilator findings 
of FVC of 68 and FEV-1 of 64.  Such values meet the criteria 
for a 30 percent rating under either Diagnostic Code 6825 or 
6845; however, an evaluation in excess of 30 percent is not 
warranted under either code.  As set forth above, to warrant 
an evaluation in excess of 30 percent, the evidence must show 
that the veteran's pleurisy manifests purulence, marked 
dyspnea or cardiac embarrassment, extensive pleural 
adhesions, chest deformity, considerable pulmonary fibrosis, 
or post-bronchodilator findings on pulmonary function testing 
of FVC of 64 percent or less, FEV-1, FVC/FEV-1, or DLCO (SB) 
of 55 percent or less, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  In this case, 
as set forth above, the requisite clinical manifestations 
have not been shown.  Thus, the schedular criteria for an 
evaluation in excess of 30 percent have not been met from 
March 14, 1997.

In reaching its decisions, the Board has taken into account 
other applicable regulations, particularly considering an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321 (1999).  However, the Board finds that the clinical 
presentation of the veteran's disability is neither unusual 
or exceptional to render impractical the application of the 
regular schedular standards.  There is no indication that his 
service-connected disability interfered with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  Moreover, there is absolutely no evidence 
that he has been hospitalized on a frequent basis for 
treatment of service-connected disability, nor has he 
contended as much.  Thus, an extraschedular evaluation is not 
warranted under the criteria of 38 C.F.R. § 3.321(b)(1).



	(CONTINUED ON NEXT PAGE)








ORDER

An initial rating in excess of 10 percent for pleurisy with 
interstitial lung disease, for the period from November 12, 
1992 to March 13, 1997, is denied.

A rating in excess of 30 percent for pleurisy with 
interstitial lung disease, from March 14, 1997, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

